12‐2412 (L) 
Swatch Group v. Bloomberg 
 
                       UNITED STATES COURT OF APPEALS 

                                  FOR THE SECOND CIRCUIT 

                                           _______________                 

                                     August Term, 2013 

(Argued: October 21, 2013                                        Decided: January 27, 2014 

                                  Amended: May 30, 2014) 

                             Docket Nos. 12‐2412‐cv, 12‐2645‐cv 

                                         _______________ 

                 THE SWATCH GROUP MANAGEMENT SERVICES LTD., 
                                            
                 Plaintiff‐Counter‐Defendant‐Appellant‐Cross‐Appellee, 

                                              —v.— 

                                  BLOOMBERG L.P.,  
                                           
                 Defendant‐Counter‐Claimant‐Appellee‐Cross‐Appellant. 

                                          _______________ 

Before: 

            KATZMANN, Chief Judge, KEARSE and WESLEY, Circuit Judges. 

                                         _______________ 
 
       Appeal and cross‐appeal from a judgment of the United States District 
Court for the Southern District of New York (Hellerstein, J.), granting summary 
judgment to the defendant as to the plaintiff’s claim of copyright infringement on 
the ground that the defendant had engaged in fair use. The plaintiff claims that 
the defendant, a financial news and data reporting service, infringed the 
plaintiff’s copyright in a sound recording of a foreign public company’s earnings 
call with invited investment analysts by obtaining a copy of the recording 
without authorization and making it available to the defendant’s paying 
subscribers. We hold, upon consideration of the relevant factors, see 17 U.S.C. 
§ 107, that the defendant’s use qualifies as fair use. We further grant the 
plaintiff’s motion to dismiss the defendant’s cross‐appeal because the defendant 
lacks appellate standing and we lack appellate jurisdiction. 
 
       For the reasons stated below, the defendant’s cross‐appeal is DISMISSED, 
and the judgment of the district court is AFFIRMED. 
                                  _______________ 

                JOSHUA PAUL (Jess M. Collen, Kristen Mogavero, on the brief), 
                   COLLEN IP, Ossining, NY, for Plaintiff‐Counter‐Defendant‐
                   Appellant‐Cross‐Appellee. 
             
                JOHN M. DIMATTEO (Thomas H. Golden, Amina Jafri, on the brief), 
                   Willkie Farr & Gallagher LLP, New York, NY, for Defendant‐
                   Counter‐Claimant‐Appellee‐Cross‐Appellant. 
                                 _______________ 

KATZMANN, Chief Judge: 

      This case concerns the scope of copyright protection afforded to a sound 

recording of a conference call convened by The Swatch Group Ltd. (“Swatch 

Group”), a foreign public company, to discuss the company’s recently released 



                                        2
 
earnings report with invited investment analysts. In particular, we must 

determine whether Defendant‐Appellee Bloomberg L.P. (“Bloomberg”), a 

financial news and data reporting service that obtained a copy of that sound 

recording without authorization and disseminated it to paying subscribers, may 

avoid liability for copyright infringement based on the affirmative defense of 

“fair use.” 17 U.S.C. § 107. We also must determine whether we have jurisdiction 

to hear Bloomberg’s cross‐appeal on the issue of whether the sound recording of 

the conference call is copyrightable in the first instance.  

      Plaintiff‐Appellant The Swatch Group Management Services Ltd. 

(“Swatch”), a subsidiary of Swatch Group, appeals from a judgment of the 

United States District Court for the Southern District of New York (Hellerstein, 

J.), which sua sponte granted summary judgment to Bloomberg on Swatch’s claim 

of copyright infringement on the ground of fair use. On appeal, Swatch argues 

that the district court’s ruling was premature because Swatch had not yet had the 

opportunity to take discovery on three issues: (1) whether Bloomberg obtained 

and disseminated the sound recording for the purpose of “news reporting” or for 

some other business purpose; (2) Bloomberg’s state of mind when it obtained 



                                           3
 
and disseminated the recording; and (3) whether Bloomberg subscribers actually 

listen to sound recordings of earnings calls, or instead glean information about 

such calls by reading written transcripts or articles. Swatch also contends that the 

district court erroneously concluded that Swatch had published the sound 

recording before Bloomberg disseminated it. More broadly, Swatch argues that 

the district court erred in how it evaluated and balanced the various 

considerations relevant to fair use. For the reasons set forth below, we agree with 

the district court and hold that, upon consideration of the relevant factors and 

resolving all factual disputes in favor of Swatch, Bloomberg has engaged in fair 

use. 

        In addition, Bloomberg cross‐appeals from the same judgment of the 

district court, urging us to hold that Swatch’s sound recording is not protected 

by the copyright laws in the first place. Swatch has moved to dismiss the cross‐

appeal on the grounds that Bloomberg lacks appellate standing and we lack 

appellate jurisdiction. That motion is granted. Because the judgment designated 

in Bloomberg’s notice of appeal was entered in Bloomberg’s favor, Bloomberg is 

not “aggrieved by the judicial action from which it appeals,” Great Am. Audio 



                                         4
 
Corp. v. Metacom, Inc., 938 F.2d 16, 19 (2d Cir. 1991), and therefore lacks standing. 

Similarly, although the district court later dismissed as moot Bloomberg’s 

counterclaim for a declaration that Swatch’s copyright is invalid, Bloomberg 

never filed an additional notice of appeal identifying that subsequent order as 

the subject of an appeal, and thus we have no jurisdiction to review it. 

      Accordingly, we affirm the judgment of the district court, and we dismiss 

the cross‐appeal. 

                                 BACKGROUND 

I.    Factual Background 

      The following facts are drawn from the record before the district court and 

are undisputed unless otherwise noted. 

      On February 8, 2011, Swatch Group released its 2010 earnings report, a 

seven‐page compilation of financial figures and textual narrative about the 

company’s financial performance during the prior year. Because Swatch Group is 

incorporated in Switzerland and its shares are publicly traded on the Swiss stock 

exchange, Swatch Group is governed by Swiss securities law and the listing rules 

of the Swiss exchange. In accordance with those rules, Swatch Group filed its 



                                          5
 
earnings report with the exchange before trading opened for the day, and 

simultaneously posted the report in four languages (English, German, French, 

and Italian) on the Investor Relations section of its website. 

      After it released this information to the public, Swatch Group held a 

conference call with an invited group of financial analysts, as is its custom. Swiss 

law permits public companies to hold this kind of earnings call with a limited 

group of analysts, provided that the company does not disclose non‐public, 

significantly price‐sensitive facts during the call. Before the call, Swatch Group 

sent invitations to all 333 financial analysts who had registered in advance with 

Swatch Group’s Investor Relations Department. In accordance with its practice, 

Swatch Group did not invite members of the press. Swatch Group held the call at 

2 p.m. local Swiss time, several hours after it had released the earnings report, in 

order to allow European, American, and Asian analysts to participate. In the end, 

approximately 132 analysts joined the call. For Swatch Group’s part, its Chief 

Executive Officer, Chief Financial Officer, and three other senior executives 

participated in the call from the company’s offices in Switzerland. 




                                          6
 
      At Swatch Group’s request, an audio conferencing vendor recorded the 

entire earnings call as it was in progress. At the beginning of the call, an operator 

affiliated with the vendor welcomed the analysts to the call and told them, “This 

call must not be recorded for publication or broadcast.” J.A. 22. Swatch Group’s 

executives then provided commentary about the company’s financial 

performance and answered questions posed by fifteen of the analysts. The entire 

call lasted 132 minutes; Swatch Group executives spoke for approximately 106 of 

those minutes. 

      Neither Bloomberg nor any other press organization was invited to the 

earnings call. Nevertheless, within several minutes after the call ended, 

Bloomberg obtained a sound recording and written transcript of the call and 

made them both available online, without alteration or editorial commentary, to 

subscribers to its online financial research service known as Bloomberg 

Professional. According to Bloomberg’s promotional materials, Bloomberg 

Professional provides “[a] massive data stream” with “rich content” that is 

“unparalleled in scope and depth” and is “delivered to your desktop in real 

time,” as well as “access to all the news, analytics, communications, charts, 



                                          7
 
liquidity, functionalities and execution services that you need to put knowledge 

into action.” Id. 640. 

       On February 10, 2011, after Swatch Group learned that the recording and 

transcript had been made available on Bloomberg terminals, Swatch Group sent 

Bloomberg a cease‐and‐desist letter demanding that they be removed. 

Bloomberg refused. On February 14, 2011, Swatch then filed its initial complaint 

against Bloomberg in this action claiming infringement of its copyright in the 

sound recording of the earnings call. In an agreement signed by representatives 

of Swatch Group and Swatch on February 14 and 15, 2011, Swatch Group 

assigned its interest in the copyright to its subsidiary Swatch. 

       Two weeks later, on March 2, 2011, Swatch filed an application with the 

U.S. Copyright Office to register a copyright in a sound recording of the earnings 

call. The Copyright Office and Swatch then exchanged a series of emails over the 

scope of the claimed copyright. After Swatch narrowed the copyright to cover 

only the statements made by Swatch Group executives, and not the statements 

made by the operator or the questions posed by the analysts, the Copyright 

Office issued a registration on April 27, 2011. 



                                          8
 
II.       Procedural History 

          As stated, Swatch filed its initial complaint in this action on February 14, 

2011. Swatch then twice amended its complaint; the operative pleading thus is 

the Second Amended Complaint, filed on May 10, 2011. The Second Amended 

Complaint alleges that, by recording the earnings call and making the recording 

available to the public, Bloomberg infringed Swatch’s exclusive rights “to 

reproduce the copyrighted work” and “to distribute copies or phonorecords of 

the work to the public.” 17 U.S.C. § 106(1), (3). Swatch does not challenge 

Bloomberg’s preparation or distribution of the written transcript of the earnings 

call.1 

          On May 20, 2011, Bloomberg moved under Rule 12(b)(6) to dismiss the 

Second Amended Complaint for failure to state a claim, arguing inter alia that the  

earnings call was not copyrightable in the first place and that Bloomberg’s 

copying and dissemination of the call was fair use. The district court denied that 

motion in an order entered on August 30, 2011. Swatch Grp. Mgmt. Servs. Ltd. v. 

                                                 
1 Swatch has disclaimed any such challenge in light of 17 U.S.C. § 114(b), under which a 

copyright owner’s right to prepare derivative works based on a sound recording “is 
limited to the right to prepare a derivative work in which the actual sounds fixed in the 
sound recording are rearranged, remixed, or otherwise altered in sequence or quality.” 

                                             9
 
Bloomberg L.P. (“Swatch I”), 808 F. Supp. 2d 634 (S.D.N.Y. 2011). The district court 

found that the recording was copyrightable, id. at 638–39, and declined to 

address the “fact‐intensive” questions implicated by Bloomberg’s fair use 

defense on a motion to dismiss, id. at 641. 

      At an in‐court conference held two weeks later on September 16, 2011, 

however, the district court informed the parties of its belief that it could resolve 

the case through a motion for judgment on the pleadings, and directed Swatch to 

file such a motion. Swatch moved as directed on October 21, 2011, and 

Bloomberg opposed. The district court held oral argument on December 12, 2011, 

at which it denied Swatch’s motion and explained that, in the court’s view, 

“defendant’s use qualifies as fair use.” J.A. 581. Later that day, the district court 

issued a summary order stating that it had “preliminarily granted judgment to 

Defendant on the basis that if Defendant’s alleged actions constitute 

infringement, they are protected as fair use.” Id. 584. The order directed Swatch 

to submit “a brief regarding the existence of any triable issues of material fact 

with respect to Defendant’s fair use affirmative defense.” Id. Swatch did so, 

pointing out that it had taken no discovery in the action. 



                                          10
 
      In an opinion and order entered on May 17, 2012, the district court sua 

sponte granted summary judgment to Bloomberg, finding that Bloomberg’s 

copying and dissemination of the recording qualify as fair use. Swatch Grp. 

Mgmt. Servs. Ltd. v. Bloomberg L.P. (“Swatch II”), 861 F. Supp. 2d 336 (S.D.N.Y. 

2012). On May 18, 2012, the clerk of the district court entered judgment “in favor 

of defendant.” J.A. 7. 

      On June 14, 2012, Swatch filed a timely notice of appeal from that 

judgment. On June 28, 2012, Bloomberg filed a notice of cross‐appeal from the 

same judgment, and on July 24, 2012, Swatch moved to dismiss the cross‐appeal. 

On August 27, 2012, after the parties had filed a stipulation of dismissal without 

prejudice to reinstatement under Local Rule 42.1, the district court issued an 

order dismissing as moot all of Bloomberg’s counterclaims, including a 

counterclaim seeking a declaration that Swatch’s copyright is invalid. On 

November 13, 2012, upon receipt of a letter from Swatch, the Clerk reinstated the 

appeal. Finally, on January 14, 2013, the motions panel of this Court referred 

Swatch’s motion to dismiss the cross‐appeal to the merits panel. 

                                           



                                         11
 
                                     DISCUSSION 

       We review a district court’s grant of summary judgment de novo, resolving 

all ambiguities and drawing all reasonable inferences against the moving party. 

See Garanti Finansal Kiralama A.S. v. Aqua Marine & Trading Inc., 697 F.3d 59, 63–64 

(2d Cir. 2012). Summary judgment is appropriate only where the record shows 

“that there is no genuine dispute as to any material fact and that the movant is 

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Under Federal Rule 

of Civil Procedure 56(f), district courts have discretion to grant summary 

judgment sua sponte “[a]fter giving notice and a reasonable time to respond” and 

“after identifying for the parties material facts that may not be genuinely in 

dispute.” Fed. R. Civ. P. 56(f), (f)(3); see also Celotex Corp. v. Catrett, 477 U.S. 317, 

326 (1986) (“[D]istrict courts are widely acknowledged to possess the power to 

enter summary judgments sua sponte, so long as the losing party was on notice 

that [it] had to come forward with all of [its] evidence.”). Before granting 

summary judgment sua sponte, however, a district court “must assure itself that 

following the procedures set out in Rule 56[(a)–(e)] would not alter the 

outcome.” Ramsey v. Coughlin, 94 F.3d 71, 74 (2d Cir. 1996). In other words, 



                                            12
 
“[d]iscovery must either have been completed, or it must be clear that further 

discovery would be of no benefit,” such that “the record . . . reflect[s] the losing 

partyʹs inability to enhance the evidence supporting its position and the winning 

partyʹs entitlement to judgment.” Id.2 

I.    Fair Use 

      The Copyright Act of 1976 grants copyright holders a bundle of exclusive 

rights, including the rights to “reproduce, perform publicly, display publicly, 

prepare derivative works of, and distribute copies of” the copyrighted work. 

Arista Records LLC v. Doe 3, 604 F.3d 110, 117 (2d Cir. 2010) (citing 17 U.S.C. 

§ 106). Because copyright law recognizes the need for “breathing space,” 

Campbell v. Acuff‐Rose Music, Inc., 510 U.S. 569, 579 (1994), however, a defendant 

who otherwise would have violated one or more of these exclusive rights may 

avoid liability if he can establish that he made “fair use” of the copyrighted 

material. Though of common‐law origin, the doctrine of fair use is now 

                                                 
2 Although Ramsey was decided before Rule 56 was amended in 2010 to provide express 

procedures governing the grant of summary judgment independent of a motion, its 
statements regarding the care a district court must take before sua sponte granting 
summary judgment remain good law. See Fed. R. Civ. P. 56, advisory comm. notes (2010 
Amendments) (“Subdivision (f) brings into Rule 56 text a number of related procedures 
that have grown up in practice.”). 

                                          13
 
recognized at 17 U.S.C. § 107, which provides that “the fair use of a copyrighted 

work . . . for purposes such as criticism, comment, news reporting, teaching 

(including multiple copies for classroom use), scholarship, or research, is not an 

infringement of copyright.” 

      To evaluate whether a particular use qualifies as “fair use,” we must 

engage in “an open‐ended and context‐sensitive inquiry.” Blanch v. Koons, 467 

F.3d 244, 251 (2d Cir. 2006). The Copyright Act directs that, in determining 

whether a particular use is fair, “the factors to be considered shall include”: 

      (1)  the purpose and character of the use, including whether such 
      use is of a commercial nature or is for nonprofit educational 
      purposes; 

      (2)    the nature of the copyrighted work; 

      (3)  the amount and substantiality of the portion used in relation 
      to the copyrighted work as a whole; and 

      (4)  the effect of the use upon the potential market for or value of 
      the copyrighted work. 

17 U.S.C. § 107. Though mandatory, these four factors are non‐exclusive. 

Moreover, “[a]lthough defendants bear the burden of proving that their use was 

fair, they need not establish that each of the factors set forth in § 107 weighs in 

their favor.” NXIVM Corp. v. Ross Inst., 364 F.3d 471, 476–77 (2d Cir. 2004) 


                                          14
 
(internal citation omitted). Rather, “[a]ll [factors] are to be explored, and the 

results weighed together, in light of the purposes of copyright.” Campbell, 510 

U.S. at 578. 

       The determination of fair use is a mixed question of fact and law. See 

Harper & Row Publishers, Inc. v. Nation Enters., 471 U.S. 539, 560 (1985). While we 

have reversed district courts that too hastily resolved factual questions relevant 

to fair use on summary judgment, see, e.g., Ringgold v. Black Entm’nt Television, 

Inc., 126 F.3d 70, 81 (2d Cir. 1997), “this [C]ourt has on a number of occasions 

resolved fair use determinations at the summary judgment stage where there are 

no genuine issues of material fact.” Blanch, 467 F.3d at 250 (quoting Castle Rock 

Entm’t, Inc. v. Carol Publ’g Grp., 150 F.3d 132, 137 (2d Cir. 1998)) (ellipsis omitted). 

       A. Purpose and Character of Use 

       We turn first to “the purpose and character of the use.” 17 U.S.C. § 107(1). 

Below, the district court found that this factor favored fair use because 

“[Bloomberg]’s work as a prominent gatherer and publisher of business and 

financial information serves an important public interest, for the public is served 




                                           15
 
by the full, timely and accurate dissemination of business and financial news.” 

Swatch II, 861 F. Supp. 2d at 340.  

      Swatch argues that this conclusion was error for several reasons. First, 

Swatch contends that the district court improperly accepted Bloomberg’s 

unsubstantiated claim that it had engaged in “news reporting.” Swatch notes 

that Bloomberg itself has characterized its Bloomberg Professional service as 

delivering both financial “news” and “data,” and argues that the district court 

erred in denying Swatch the chance to develop facts in discovery to show that 

the sound recording at issue here is the latter and not the former. Similarly, 

Swatch argues that the district court improperly denied Swatch the chance to 

develop facts relevant to Bloomberg’s state of mind. Swatch acknowledges that 

the district court “credited [Swatch]’s allegations that [Bloomberg] was not 

authorized to access the Earnings Call and that [Bloomberg]’s publication of the 

Infringing Work violated [Swatch Group’s] directive,” Swatch II, 861 F. Supp. 2d 

at 343, but argues that Swatch should have been able to take discovery into 

whether Bloomberg knew at the time that obtaining and publishing the recording 

violated Swatch Group’s directive. Swatch also argues that it should have been 



                                         16
 
permitted to take discovery into whether Bloomberg Professional subscribers 

actually choose to access information about earnings calls by listening to 

recordings, or instead choose to read written transcripts or articles. More 

broadly, Swatch argues that the district court gave insufficient weight to the fact 

that Bloomberg’s use was commercial and did not transform the underlying 

recording. 

      We find these arguments unpersuasive and hold that the first statutory 

factor favors fair use here. To begin with, whether one describes Bloomberg’s 

activities as “news reporting,” “data delivery,” or any other turn of phrase, there 

can be no doubt that Bloomberg’s purpose in obtaining and disseminating the 

recording at issue was to make important financial information about Swatch 

Group available to investors and analysts. That kind of information is of critical 

importance to securities markets. Indeed, as Bloomberg points out, the Securities 

and Exchange Commission (“SEC”) has mandated that when American 

companies disclose this kind of material nonpublic information, they must make 

it available to the public immediately. See Regulation FD, 17 C.F.R. § 243.100. At 

a minimum, such public dissemination of financial information serves this public 



                                         17
 
purpose in the nature of news reporting. See Harper & Row, 471 U.S. at 561 

(“News reporting is one of the examples enumerated in § 107 to ‘give some idea 

of the sort of activities the courts might regard as fair use under the 

circumstances.’” (quoting S. Rep. No. 94‐473, at 61 (1975)).  

      Seizing on Bloomberg’s citation to Regulation FD, Swatch protests that in 

crafting that regulation, the SEC expressly exempted “foreign private issuer[s]” 

like Swatch Group that are “incorporated or organized under the laws of [a] 

foreign country.” 17 C.F.R. §§ 243.101(b), 230.405. In fact, as initially proposed, 

Regulation FD would have applied to such issuers, see Selective Disclosure and 

Insider Trading, 64 Fed. Reg. 72,590, 72,597 (Dec. 28, 1999), but the SEC 

ultimately “determined to exempt foreign private issuers . . . as it has in the past 

exempted them from certain U.S. reporting requirements such as Forms 10‐Q 

and 8‐K,” Selective Disclosure and Insider Trading, 65 Fed. Reg. 51,716, 51,724 

(Aug. 24, 2000). Swatch thus argues that giving weight to a public interest in the 

dissemination of important financial information in this case would in effect 

erase foreign issuers’ exemption from Regulation FD and set up organizations 

like Bloomberg as private enforcers of U.S. public disclosure rules. 



                                          18
 
      This argument, however, misattributes to Regulation FD a role in the law 

of copyright. That regulation is relevant here only insofar as it provides 

additional support for a proposition that would be clear in any event: Investors 

and analysts have an interest in obtaining important financial information about 

companies whose securities are traded in American and other markets. The fact 

that the SEC has chosen not to require foreign issuers to follow certain disclosure 

rules imposed on domestic issuers in no way implies that information about 

foreign issuers is irrelevant. Accordingly, contrary to Swatch’s suggestion, 

nothing in our decision today subjects Swatch Group or any other foreign issuer 

to the requirements of Regulation FD. Nor do we hold that a foreign issuer’s 

failure to follow Regulation FD prevents it from enforcing its copyrights in the 

United States. We merely hold that where a financial research service obtains and 

disseminates important financial information about a foreign company in order 

to make that information available to investors and analysts, that purpose lends 

support to a finding of fair use. 

      Swatch also stresses the commercial nature of Bloomberg’s use. Section 107 

expressly directs courts to consider whether the use “is of a commercial nature or 



                                         19
 
is for nonprofit educational purposes,” 17 U.S.C. § 107(1), and we have said that 

“[t]he greater the private economic rewards reaped by the secondary user (to the 

exclusion of broader public benefits), the more likely the first factor will favor the 

copyright holder and the less likely the use will be considered fair.” Am. 

Geophysical Union v. Texaco Inc., 60 F.3d 913, 922 (2d Cir. 1994). It is undisputed 

here that Bloomberg is a commercial enterprise and that Bloomberg Professional 

is a subscription service available to paying users. At the same time, we have 

recognized that “[a]lmost all newspapers, books and magazines are published by 

commercial enterprises that seek a profit,” Consumers Union of U.S., Inc. v. Gen. 

Signal Corp., 724 F.2d 1044, 1049 (2d Cir. 1983), and have discounted this 

consideration where “the link between [the defendant]’s commercial gain and its 

copying is . . . attenuated” such that it would be misleading to characterize the 

use as “commercial exploitation.” Am. Geophysical Union, 60 F.3d at 922; see also 

Campbell, 510 U.S. at 594 (holding that “[i]t was error for the Court of Appeals to 

conclude that the commercial nature of [a secondary work] rendered it 

presumptively unfair”). 




                                          20
 
      Here, Swatch does not contest that Bloomberg Professional is a 

multifaceted research service, of which disseminating sound recordings of 

earnings calls is but one small part. Moreover, it would strain credulity to 

suggest that providing access to Swatch Group’s earnings call more than trivially 

affected the value of that service. So while we will not ignore the commercial 

nature of Bloomberg’s use, we assign it relatively little weight. 

      Swatch also contends that Bloomberg acted in bad faith and that this 

should count against it. Regardless of what role good or bad faith plays in fair 

use analysis, see Blanch, 467 F.3d at 255–56, we need not tarry over it here. Even 

assuming that Bloomberg was fully aware that its use was contrary to Swatch 

Group’s instructions, Bloomberg’s overriding purpose here was not to “scoop[]” 

Swatch or “supplant the copyright holder’s commercially valuable right of first 

publication,” Harper & Row, 471 U.S. at 562, but rather simply to deliver 

newsworthy financial information to investors and analysts. That kind of 

activity, whose protection lies at the core of the First Amendment, would be 

crippled if the news media and similar organizations were limited to sources of 




                                         21
 
information that authorize disclosure. See generally New York Times Co. v. United 

States, 403 U.S. 713 (1971). 

       The Supreme Court has also instructed courts analyzing the first fair use 

factor to consider the transformativeness of the use—that is, whether “the new 

work merely supersedes the objects of the original creation, or instead adds 

something new, with a further purpose or different character, altering the first 

with new expression, meaning, or message.” Campbell, 510 U.S. at 579 (internal 

citations, quotation marks, and alterations omitted). While a transformative use 

generally is more likely to qualify as fair use, “transformative use is not 

absolutely necessary for a finding of fair use.” Id.; see also Sony Corp. of Am. v. 

Universal City Studios, Inc., 464 U.S. 417 (1984) (finding a non‐transformative use 

to be a fair use). 

       In the context of news reporting and analogous activities, moreover, the 

need to convey information to the public accurately may in some instances make 

it desirable and consonant with copyright law for a defendant to faithfully 

reproduce an original work without alteration. Courts often find such uses 

transformative by emphasizing the altered purpose or context of the work, as 



                                           22
 
evidenced by surrounding commentary or criticism. See, e.g., Bill Graham Archives 

v. Dorling Kindersley Ltd., 448 F.3d 605, 609–610 (2d Cir. 2006); Nunez v. Caribbean 

Intʹl News Corp., 235 F.3d 18, 22–23 (1st Cir. 2000). Here, Bloomberg provided no 

additional commentary or analysis of Swatch Group’s earnings call. But by 

disseminating not just a written transcript or article but an actual sound 

recording, Bloomberg was able to convey with precision not only the raw data of 

the Swatch Group executives’ words, but also more subtle indications of 

meaning inferable from their hesitation, emphasis, tone of voice, and other such 

aspects of their delivery. This latter type of information may be just as valuable 

to investors and analysts as the former, since a speaker’s demeanor, tone, and 

cadence can often elucidate his or her true beliefs far beyond what a stale 

transcript or summary can show. As courts have long recognized in the context 

of witness testimony, “’a cold transcript contains only the dead body of the 

evidence, without its spirit,’” and “cannot reveal . . . ‘[the speaker’s] hesitation, 

his doubts, his variations of language, his confidence or precipitancy, his 

calmness or consideration.’” Zhou Yun Zhang v. INS, 386 F.3d 66, 73–74 (2d Cir. 

2004) (quoting Regina v. Bertrand, L.R. [1867] 1 L.R.P.C. 520, 535), overruled on 



                                           23
 
other grounds by Shi Liang Lin v. U.S. Depʹt of Justice, 494 F.3d 296, 305 (2d Cir. 

2007). 

      Furthermore, a secondary work “can be transformative in function or 

purpose without altering or actually adding to the original work.” A.V. ex rel. 

Vanderhye v. iParadigms, LLC, 562 F.3d 630, 639 (4th Cir. 2009) (holding that 

making an exact digital copy of a student’s thesis for the purpose of determining 

whether it included plagiarism is a fair use); see also Perfect 10, Inc. v. Amazon.com, 

Inc., 508 F.3d 1146, 1165 (9th Cir. 2007) (holding that a search engine’s publication 

of low‐resolution, thumbnail copies of copyrighted images was “highly 

transformative” because the thumbnails were “incorporate[ed] . . . into a new 

work, namely, an electronic reference tool”). Here, notwithstanding that the data 

disseminated by Bloomberg was identical to what Swatch Group had 

disseminated, the two works had different messages and purposes. To begin 

with, while Swatch Group purported to convey true answers to the analysts’ 

questions and to justify the propriety and reliability of its published earnings 

statement, Bloomberg made no representation one way or another as to whether 

the answers given by Swatch Group executives were true or reliable. Nor did 



                                           24
 
Bloomberg purport to support the propriety or reliability of Swatch Group’s 

earnings statement. Bloomberg was simply revealing the newsworthy 

information of what Swatch Group executives had said. Bloomberg’s message—

“This is what they said”—is a very different message from Swatch Group’s—

“This is what you should believe.” 

      Moreover, Swatch Group intended to exclude members of the press and to 

restrict the information supplied by its executives to a relatively small group of 

analysts who had identified themselves to the company in advance. Bloomberg’s 

objective in rebroadcasting the call, by contrast, was to make this information 

public, defeating Swatch Group’s effort to restrict access. Bloomberg’s purpose, 

in other words, was to publish this factual information to an audience from 

which Swatch Group’s purpose was to withhold it. These differences give 

Bloomberg’s use at least an arguably transformative character. 

      In any event, regardless of how transformative the use is, we conclude that 

the first fair use factor, focusing on the purpose and character of the secondary 

use, favors fair use. We of course recognize that a news reporting purpose by no 

means guarantees a finding of fair use. See Harper & Row, 471 U.S. at 557. After 



                                         25
 
all, “[t]he promise of copyright would be an empty one if it could be avoided 

merely by dubbing the infringement a fair use ‘news report.’” Id. A news 

organization thus may not freely copy creative expression solely because the 

expression itself is newsworthy. Nevertheless, we agree with the district court’s 

conclusion that, under the unusual circumstances of this case, the purpose and 

character of Bloomberg’s unaltered dissemination of Swatch Group’s expression 

weighs in favor of fair use, for two reasons. 

      First, as noted above, by disseminating a full, unadulterated recording of 

the earnings call, Bloomberg was able to convey valuable factual information that 

would have been impaired if Bloomberg had undertaken to alter the speech of 

the Swatch Group executives by interjecting its own interpretations. As we 

explained in a fair use case involving verbatim copying of a written work, 

“[w]here an evaluation or description is being made, copying the exact words 

may be the only valid way precisely to report the evaluation.” Consumers Union, 

724 F.2d at 1049–50; see also Harper & Row, 471 U.S. at 563 (noting that direct 

copying may in some instances be “necessary adequately to convey the facts”). 

So too here, copying the exact spoken performance of Swatch Group’s executives 



                                         26
 
was reasonably necessary to convey their full meaning. Bloomberg’s faithful 

reproduction thus served “the interest of accuracy, not piracy.” Consumers Union, 

724 F.2d at 1049. 

      Second, Bloomberg’s use did no harm to the legitimate copyright interests 

of the original author. Importantly, Swatch has admitted that it “did not seek to 

profit from the publication of the February 8, 2011 Earnings Call in audio or 

written format.” J.A. 294. The copyright‐protected aspects of the earnings call—

that is, the manner by which the facts were expressed—thus were of no value to 

Swatch or Swatch Group except insofar as they served to convey important 

information to the analysts in attendance. But Bloomberg’s copying of the Swatch 

Group executives’ words, as needed to communicate factual information about 

the company’s earnings report, in no way diminished Swatch Group’s ability to 

communicate with analysts, and thus caused no harm to Swatch’s copyright 

interests. In this way, the case at bar stands in stark contrast to a case like Harper 

& Row, where a magazine disseminated an unpublished excerpt of President 

Ford’s memoirs. See Harper & Row, 471 U.S. at 542. This kind of gun‐jumping, 

which scooped the publication of the copyrighted work and, in doing so, did 



                                          27
 
considerable harm to the value of the original author’s copyright, is not present 

here.  

          Our prior decisions in Nihon Keizai Shimbun, Inc. v. Comline Business Data, 

Inc., 166 F.3d 65 (2d Cir. 1999), Wainwright Securities, Inc. v. Wall Street Transcript 

Corp., 558 F.2d 91 (2d Cir. 1977), and Financial Information, Inc. v. Moodyʹs Investors 

Service, Inc. (“FII”), 751 F.2d 501 (2d Cir. 1984), on which Swatch relies, are not to 

the contrary. In those cases, we rejected fair use arguments pressed by 

defendants who purported to be serving the public by providing access to 

important financial information. In Nihon and Wainwright, we stressed that the 

defendants had not supplemented or otherwise transformed the plaintiffs’ 

works. Instead, they had simply translated Japanese business articles into 

English, Nihon, 166 F.3d at 69, or recounted the critical conclusions from research 

reports about major industrial and financial corporations, Wainwright, 558 F.2d at 

93 & n.1. In FII, we rejected a fair use defense by a ratings agency that had copied 

information about municipal bond redemptions compiled by a competing 

financial publisher. FII, 751 F.2d at 502–03. Criticizing the district court’s 

conclusion that the defendant’s use served a “public function,” we stated that to 



                                            28
 
so hold “would, it seems to us, state a rule that whenever there is a market for 

information, the paid delivery of goods to that market rises to a public function.” 

Id. at 509. We rejected such a rule, finding that it would “distort” proper fair use 

analysis. Id. 

       In all three of those cases, however, the defendants attempted to use the 

banner of newsworthiness to supersede the core objects of original works whose 

production critically depended upon copyright protection. Finding fair use in 

those cases would have severely impeded the ability of news and research 

organizations to obtain payment for their expression, imperiling the economic 

foundation of vital industries. But unlike the arguments we rejected in Nihon, 

Wainwright, and FII, our decision today does not rest upon the newsworthiness 

of the original expression alone. To the contrary, we also place great weight on 

the absence of harm to the original author’s legitimate copyright interests. 

Swatch’s reliance on our prior cases is thus misplaced. 

       The discovery Swatch seeks would not alter our analysis. With respect to 

the request for discovery into whether Bloomberg delivered “news” or “data” to 

its subscribers, such a distinction raises a semantic rather than factual dispute. It 



                                          29
 
is undisputed that Bloomberg gave subscribers access to the full, unaltered 

sound recording of Swatch Group’s earnings call as part of its paid financial 

research service. That is sufficient for present purposes. There is likewise no need 

for further discovery into Bloomberg’s good or bad faith, since resolving that 

issue in Swatch’s favor would not affect the outcome of our analysis. We also see 

no need to resolve how many of Bloomberg’s subscribers chose to listen to the 

sound recording in question rather than read a written transcript or article. As 

we have explained, because the sound recording conveys information that a 

transcript or article cannot, the recording has independent value, regardless of 

how many Bloomberg subscribers chose to avail themselves of that independent 

value in this instance. 

      This first factor accordingly favors fair use. 

      B. Nature of the Copyrighted Work 

      The second statutory fair use factor concerns “the nature of the 

copyrighted work.” 17 U.S.C. § 107(2). This factor accounts for the fact that 

“some works are closer to the core of intended copyright protection than others, 

with the consequence that fair use is more difficult to establish when the former 



                                          30
 
works are copied.” Campbell, 510 U.S. at 586. As relevant here, this factor requires 

us to consider the extent of Swatch’s copyright in the recording—the “thickness” 

or “thinness” of Swatch’s exclusive rights—as well as whether or not the 

recording had been published at the time of Bloomberg’s use. See id. (citing 

cases). The district court determined that this factor favored fair use because 

Swatch’s copyright was “at best . . . ‘thin’” and because “the first publication of 

Swatch Group’s expression occurred prior to [Bloomberg]’s publication of the 

Infringing Work.” Swatch II, 861 F. Supp. 2d at 341. 

      Swatch argues that the district court erred in concluding that the recording 

had been published. Swatch points out that the Copyright Act contemplates two 

methods of publishing an audio recording: “the distribution of . . . phonorecords 

of a work to the public by sale or other transfer of ownership, or by rental, lease, 

or lending,” or “offering to distribute . . . phonorecords to a group of persons for 

purposes of further distribution, public performance, or public display.” 17 

U.S.C. § 101 (defining “publication”). “Phonorecords,” in turn, are defined as 

“material objects in which sounds . . . are fixed . . . and from which the sounds 

can be perceived, reproduced, or otherwise communicated.” Id. Applying these 



                                         31
 
definitions, Swatch contends that the sound recording of the earnings call has 

never been published. Simply put, Swatch has never, before or after Bloomberg’s 

use, “distribut[ed]” a CD or other “material object” embodying the spoken 

commentary on the earnings call “to the public,” nor has it ever “offer[ed] to 

distribute” a phonorecord of the call to any “group of persons for purposes of 

further distribution, public performance, or public display.” 

      Swatch is unquestionably correct that the earnings call is unpublished 

under the definition of “publication” set forth in § 101. But that technical 

definition does not control our analysis of this aspect of the second fair use 

factor. While we will consider the statutory definition, we also will not blind 

ourselves to the fact that Swatch Group invited over three hundred investment 

analysts from around the globe to the earnings call, out of which over a hundred 

actually attended. Thus, even though the sound recording remains statutorily 

unpublished, it is clear that Swatch was not deprived of the ability to “control the 

first public appearance of [its] expression,” including “when, where, and in what 

form” it appeared. Harper & Row, 471 U.S. at 564.  




                                         32
 
      Swatch insists that because the definitions in § 101 by their terms apply for 

all purposes under the Copyright Act “[e]xcept as otherwise provided in this 

title,” 17 U.S.C. § 101, the statutory definition of “publication” must control. Not 

so. While in general, “[s]tatutory definitions control the meaning of statutory 

words,” Burgess v. United States, 553 U.S. 124, 129 (2008) (quoting Lawson v. 

Suwanee Fruit & S.S. Co., 336 U.S. 198, 201 (1949)), in this case, no variant of the 

word “publish” appears in the text of the second fair use factor in § 107. Whether 

or not a work was published thus enters into our analysis of this factor as a 

judicial gloss on “the nature of the copyrighted work.” That gloss, of course, is 

firmly grounded in fair use’s common law origins and the legislative history of 

the 1976 Copyright Act. See Harper & Row, 471 U.S. at 552–54. 

      To the extent the text of § 107 mentions publication, it is only in a closing 

proviso cautioning that “[t]he fact that a work is unpublished shall not itself bar 

a finding of fair use if such finding is made upon consideration of all the above 

factors.” Congress added this proviso to § 107 in 1992, see Pub. L. No. 102‐492, 

106 Stat. 3145 (1992), to clarify, in response to certain decisions of this Court, that 

there is no “per se rule barring any fair use of unpublished works.” H.R. Rep. 



                                           33
 
No. 102‐836, at 4, 9 (1992) (discussing New Era Publications International, ApS v. 

Henry Holt & Co., Inc., 873 F.2d 576 (2d Cir. 1989), and Salinger v. Random House, 

Inc., 811 F.2d 90 (2d Cir. 1987)). This proviso in no way limits our consideration 

of a work’s publication status to the statutory definition of “publication” in § 101. 

To the contrary, the proviso directs that if we find a work to be “unpublished,” 

however that term is understood, our analysis of the four statutory factors, 

including “the nature of the copyrighted work,” cannot end there. 

      Limiting our consideration of a work’s publication status to the statutory 

definition, moreover, would obscure the different purposes served by the 

statutory definition and the judicial gloss on “the nature of the copyrighted 

work” in the context of fair use. The statutory concept of “publication” serves 

numerous purposes, such as triggering the requirement to deposit a copy with 

the Library of Congress, see 17 U.S.C. § 407, measuring the copyright term for 

certain categories of works, see id. § 302(c)–(e), setting the circumstances under 

which works by foreign authors are protected, see id. § 104(b), and determining 

the legal effect of registration, see id. §§ 410(c), 412. See also 1 Nimmer on 

Copyright § 4.01 (explaining the significance of publication). Publication as a 



                                           34
 
judicial gloss on “the nature of the copyrighted work,” by contrast, aims to take 

account of “the author’s right to control the first public appearance of his 

expression,” Harper & Row, 471 U.S. at 564, which in turn forms part of our 

“open‐ended and context‐sensitive inquiry” into whether allowing the use in 

question would serve the goals of copyright, Blanch, 467 F.3d at 251. 

       This is not the first time that we have found that the second statutory 

factor favors fair use even though the work in question was technically 

unpublished under the statutory definition, see Diamond v. Am‐Law Pub. Corp., 

745 F.2d 142, 144, 148 (2d Cir. 1984), and courts in fact commonly look past the 

statutory definition when considering this issue, see, e.g., Rotbart v. J.R. OʹDwyer 

Co., Inc., No. 94 Civ. 2091 (JSM), 1995 WL 46625, at *4 (S.D.N.Y. Feb. 7, 1995) 

(finding that an unfixed, undisseminated talk, delivered publicly, had been “de 

facto published” for purposes of fair use); see also 4 Nimmer on Copyright § 13.05 

[A][2][b][ii] (“If the author does not seek confidentiality, fair use is not 

necessarily precluded even as to an unpublished work.”).3 We accordingly agree 


                                                 
3 Indeed, in discussing the relevance of publication to fair use in Harper & Row, the 

Supreme Court indicated that “even substantial quotations might qualify as fair use in a 
review of a published work or a news account of a speech that had been delivered to 
the public or disseminated to the press.” 471 U.S. at 564. Like the conference call at issue 
                                                  35
 
with the district court that although the sound recording is statutorily 

unpublished, because Swatch Group publicly disseminated the spoken 

performance embodied in the recording before Bloomberg’s use, the publication 

status of the work favors fair use. 

           Swatch does not challenge the district court’s determination that Swatch’s 

copyright in the earnings call is “at best . . . ‘thin,’” Swatch II, 861 F. Supp. 2d at 

341, nor could it. It is well established that “the scope of fair use is greater with 

respect to factual than non‐factual works.” New Era Publ’ns, 904 F.2d at 157. 

Moreover, 

           [e]ven within the field of fact works, there are gradations as to the 
           relative proportion of fact and fancy. One may move from sparsely 
           embellished maps and directories to elegantly written biography. 
           The extent to which one must permit expressive language to be 
           copied, in order to assure dissemination of the underlying facts, will 
           thus vary from case to case. 

Harper & Row, 471 U.S. at 563 (quoting Robert A. Gorman, Fact or Fancy? The 

Implications for Copyright, 29 J. Copyright Soc’y 560, 561 (1982)). 

           There can be no doubt as to the manifestly factual character of the earnings 

call in this case. The entire copyrighted portion of the call consists of Swatch 
                                                                                                                                                             
here, a publicly delivered speech would not, by the mere fact of its public delivery, be 
“publi[shed]” under § 101. 

                                                                            36
 
Group executives explaining the company’s financial performance and outlook 

to a group of investment analysts. And while we assume without deciding in this 

appeal that the call contained sufficient original expression—in the form of the 

executives’ tone, cadence, accents, and particular choice of words—to be 

copyrightable, the purpose of the call was not in any sense to showcase those 

forms of expression. Rather, the call’s sole purpose was to convey financial  

information about the company to investors and analysts.4 

       In light of the thinness of Swatch’s copyright, as well as Swatch Group’s 

prior dissemination of its executives’ expression, we find that the second 

statutory factor favors fair use. 

        

                                                 
4 Even the portions of the call Swatch quotes as demonstrating the originality of the 

executives’ statements are overwhelmingly factual in nature. Swatch points to the 
following passage, for example: 
 
            So we’re not looking desperately for someone else, but I can tell you that 
            there are many companies out there who would like to benefit from the 
            products, the[] know how, the management capabilities of Swatch Group.  

       And you should ask the other companies out there, even big players, if 
       they would not think that—being part of The Swatch Group, they will do 
       much better. Look at the results and margins and what they are doing, 
       look at the regional trends, I think you would find many of them. 

Appellant’s Br. 9 (quoting J.A. 153 at 37:25–38:43). 
                                             37
 
      C. Amount and Substantiality of the Portion Used 

      We turn now to “the amount and substantiality of the portion used in 

relation to the copyrighted work as a whole.” 17 U.S.C. § 107(3). This factor asks 

whether “the quantity and value of the materials used are reasonable in relation 

to the purpose of the copying.” Campbell, 510 U.S. at 586 (internal citations and 

quotation marks omitted). In general, “the more of a copyrighted work that is 

taken, the less likely the use is to be fair.” Infinity Broad. Corp. v. Kirkwood, 150 

F.3d 104, 109 (2d Cir. 1998). It is undisputed here that Bloomberg used the entire 

work. The district court acknowledged that “this generally weighs against fair 

use,” but found that the public interest in the information contained in the 

recording “is better served by the dissemination of that information in its 

entirety, including the incidents of oral speech that do not translate onto the page 

but color the purely factual content.” Swatch II, 861 F. Supp. 2d at 342. 

      Swatch argues that the district court improperly resolved this factor in 

Bloomberg’s favor because, as it also argued with respect to the first fair use 

factor, there are genuine disputes of material fact regarding whether Bloomberg 




                                           38
 
subscribers glean information about earnings calls by listening to audio 

recordings or instead by reading a written transcript or article. 

      We are unpersuaded. As an initial matter, we do not understand the 

district court to have affirmatively weighed the third statutory fair use factor in 

Bloomberg’s favor. Such a holding would have been novel, as “[n]either our 

court nor any of our sister circuits has ever ruled that the copying of an entire 

work favors fair use.” Bill Graham Archives, 448 F.3d at 613. Rather, we believe that 

the district court found this factor neutral, refusing to weigh it in Swatch’s favor 

despite Bloomberg’s use of the entire recording because of the public interest in 

the information embodied in the recording. That holding is entirely consistent 

with our case law. As we have recognized, a number of courts “have concluded 

that such copying does not necessarily weigh against fair use because copying 

the entirety of a work is sometimes necessary to make a fair use.” Id. (citing 

cases); see also A.V. ex rel. Vanderhye, 562 F.3d at 642, 645 (finding copying of an 

entire work to be fair use); Perfect 10, 508 F.3d at 1167–68 (same).  

      For the reasons already explained in our discussion of the first fair use 

factor, we agree with the district court that Bloomberg’s use of the entire 



                                          39
 
recording was reasonable in light of its purpose of disseminating important 

financial information to investors and analysts. The recording has independent 

informational value over and above the value of a written transcript or article, 

regardless of how many Bloomberg subscribers took advantage of that value in 

this instance. Like the district court, we accordingly weigh this factor in neither 

party’s favor. 

      D. Effect upon the Market for or Value of the Original 

      The final fair use factor considers “the effect of the use upon the potential 

market for or value of the copyrighted work.” 17 U.S.C. § 107(4). In Harper & 

Row, the Supreme Court described this factor as “undoubtedly the single most 

important element of fair use.” 471 U.S. at 566. This factor “requires courts to 

consider not only the extent of market harm caused by the particular actions of 

the alleged infringer, but also whether unrestricted and widespread conduct of 

the sort engaged in by the defendant would result in a substantially adverse 

impact on the potential market for the original.” Campbell, 510 U.S. at 590 

(quotation marks and alterations omitted). We have described this factor as 

“requir[ing] a balancing of ‘the benefit the public will derive if the use is 



                                          40
 
permitted and the personal gain the copyright owner will receive if the use is 

denied.’” Bill Graham Archives, 448 F.3d at 613 (quoting MCA, Inc. v. Wilson, 677 

F.2d 180, 183 (2d Cir. 1981)). 

      The district court weighed this factor in favor of fair use, noting that “the 

relevant market effect is that which stems from [Bloomberg]ʹs use of the original 

expression of Swatch Groupʹs senior officers.” Swatch II, 861 F. Supp. 2d at 342. 

The district court found “[n]othing in the record [that] suggests any possible 

market effect stemming from [Bloomberg]’s use.” Id. We agree, especially in view 

of the obvious and furthermore conceded fact that Swatch had no interest in the 

exploitation of the copyright‐protected aspects of the call. 

      Swatch argues that the district court’s analysis was erroneous because it 

again assumed that affording investors and analysts access to the recording, as 

opposed to a written transcript or article, served the public interest. As we have 

already explained, we see nothing mistaken in that finding. 

      Swatch also contends that it was improperly denied the opportunity to 

take discovery into the existence of a market for audio recordings of earnings 

calls conducted by foreign companies that, like Swatch Group, are exempt from 



                                         41
 
Regulation FD. Swatch has admitted that it acquired the recording without 

intending to profit from publishing and selling it. Any discovery thus would 

concern a potential market, as yet untapped by Swatch, for recordings of exempt 

earnings calls.  

      While the loss of a potential yet untapped market can be cognizable under 

the fourth fair use factor, the potential market here is defined so narrowly that it 

begins to partake of circular reasoning. As the Nimmer treatise has observed, “it 

is a given in every fair use case that plaintiff suffers a loss of a potential market if 

that potential is defined as the theoretical market for licensing the very use at 

bar.” 4 Nimmer on Copyright § 13.05[A][4]. To guard against this “vice of 

circular reasoning,” our case law limits our consideration to a use’s “impact on 

potential licensing revenues for traditional, reasonable, or likely to be developed 

markets.” Am. Geophysical Union, 60 F.3d at 930–31. The hypothesized market for 

audio recordings of earnings calls convened by foreign companies that are 

exempt from Regulation FD cannot meet this standard. 

      Moreover, to the extent that a financial news or research organization 

might be willing to pay to obtain such recordings, we must bear in mind that 



                                           42
 
while “[t]he immediate effect of our copyright law is to secure a fair return for an 

‘author’s’ creative labor,” the “ultimate aim is, by this incentive, to stimulate 

creativity for the general public good.” Fogerty v. Fantasy, Inc., 510 U.S. 517, 526–

27 (1994) (quoting Twentieth Century Music Corp. v. Aiken, 422 U.S. 151, 156 

(1975)). Here, the possibility of receiving licensing royalties played no role in 

stimulating the creation of the earnings call. Indeed, Swatch affirmatively argues 

that it does not know whether there is a potential market for this kind of 

recording, and cannot know without obtaining discovery from Bloomberg.  

Moreover, as we previously noted in relation to the first statutory fair use factor, 

the context of the earnings call makes perfectly plain that its purpose was to 

enable Swatch Group executives to disseminate financial information about the 

company to particular analysts in a way that they believed would be 

advantageous. It is that calculation of advantageousness, and not the possibility 

of receiving royalties, that induces Swatch Group and other similarly situated 

companies to hold earnings calls. Cf. New York Mercantile Exch., Inc. v. 

IntercontinentalExchange, Inc., 497 F.3d 109, 118 (2d Cir. 2007).  




                                          43
 
      Put differently, the “value” of the copyrighted expression for Swatch 

Group in this case lay not in its capacity to generate licensing royalties, but rather 

in its capacity to convey important information about the company to the 

investment analysts in attendance. Bloomberg’s use in no way diminishes that 

value. At most, Bloomberg’s use had the effect of depriving Swatch Group of the 

ability to know and control precisely who heard the call. But whatever 

cognizable interest Swatch Group has in maintaining that ability, it merits little 

weight here. As we recently observed in a related context, “a [f]irmʹs ability to 

make news—by issuing a [report] that is likely to affect the market price of a 

security—does not give rise to a right for it to control who breaks that news and 

how.” Barclays Capital Inc. v. Theflyonthewall.com, Inc., 650 F.3d 876, 907 (2d Cir. 

2011). 

      We accordingly agree with the district court that the fourth statutory factor 

weighs in favor of fair use. 

      E. Balance of Factors 

      Balancing the four statutory factors together, we conclude that “the 

copyright law’s goal of promoting the Progress of Science and useful Arts would 



                                          44
 
be better served by allowing [Bloomberg’s] use than by preventing it.” Bill 

Graham Archives, 448 F.3d at 608 (quoting Castle Rock, 150 F.3d at 141). Although 

Bloomberg copied the recording without changing it, Bloomberg’s use served the 

important public purpose of disseminating important financial information, 

without harm to the copyright interests of the author. Furthermore, although the 

recording remains technically unpublished under § 101, Swatch Group 

controlled the first dissemination of its executives’ expression to the public, and 

Swatch’s copyright is thin at best. Indeed, the whole purpose of the conference 

call was to convey financial information about Swatch Group to analysts and 

investors around the world. And while Bloomberg used the recording in its 

entirety, doing so was reasonably necessary in light of Bloomberg’s purpose. 

Finally, we are confident that this type of use will neither significantly impair the 

value of earnings calls to foreign companies that convene and record them, nor 

appreciably alter the incentives for the creation of original expression. In sum, 

under the particular circumstances of this case, Bloomberg’s use is fair use. 




                                         45
 
II.    Bloomberg’s Cross‐Appeal 

       Having resolved Swatch’s main appeal on the ground of fair use without 

reaching the issue of copyrightability, we must address Swatch’s motion to 

dismiss Bloomberg’s cross‐appeal. That motion is granted, for two reasons. 

       First, it is axiomatic that “[i]n order to have standing to appeal, a party 

must be aggrieved by the judicial action from which it appeals.” Great Am. Audio 

Corp., 938 F.2d at 19. Here, the May 18, 2012 judgment identified in Bloomberg’s 

notice of appeal as the subject of the cross‐appeal provides simply: “[f]or the 

reasons stated in the Court’s Opinion and Order dated May 17, 2012, judgment is 

hereby entered in favor of [Bloomberg].” Special App. 13. The May 17, 2012 

Opinion and Order, in turn, had explained that “since [Bloomberg]’s use 

qualifies as fair use, [Bloomberg] has not infringed, and [Swatch]’s Second 

Amended Complaint should be dismissed.” Swatch II, 861 F. Supp. 2d at 343.  

       Bloomberg argues that it is aggrieved by the May 18, 2012 judgment 

because it seeks a decision not only as to whether its use was fair use, but also as 

to whether Swatch’s recording was validly copyrightable in the first place. To the 

extent Bloomberg contends that Swatch’s complaint should be dismissed on the 



                                          46
 
ground of copyright invalidity in addition to or instead of the ground of fair use, 

Bloomberg “is not urging that we alter the judgment in any way, but rather that 

we alter the reasons underlying it.” Allstate Ins. Co. v. A.A. McNamara & Sons, Inc., 

1 F.3d 133, 137 (2d Cir. 1993). While Bloomberg “is entitled to urge that we affirm 

the district court’s decision on any basis submitted to that court and supported 

by the record,” id. (quoting Great Am. Audio Corp., 938 F.2d at 19), it is not 

aggrieved by the district court’s dismissal of Swatch’s complaint on the ground 

of fair use, and therefore “is not entitled to cross‐appeal,” id. 

      Second, to the extent that Bloomberg challenges the district court’s 

dismissal of its counterclaim seeking a declaration that Swatch’s copyright is 

invalid, that ruling of the district court is not properly before us. Federal Rule of 

Appellate Procedure 3(c)(1)(B) provides that a notice of appeal “must . . . 

designate the judgment, order, or part thereof being appealed.” This requirement 

is “jurisdictional in nature.” Gonzales v. Thaler, 132 S. Ct. 641, 652 (2012) (quoting 

Smith v. Barry, 502 U.S. 244, 248 (1992)). Bloomberg’s notice of cross‐appeal, filed 

on June 28, 2012, designates only the district court’s May 18, 2012 judgment, 

which did not resolve Bloomberg’s counterclaim. As the May 17, 2012 Opinion 



                                           47
 
and Order incorporated into the judgment makes plain, the district court simply 

dismissed Swatch’s complaint on the ground of fair use, “assum[ing], without 

deciding, . . . that [Swatch]’s copyright is valid.” Swatch II, 861 F. Supp. 2d at 338. 

It was not until August 27, 2012, that the district court issued an order dismissing 

Bloomberg’s counterclaims as moot. Bloomberg never filed any additional or 

supplemental notice of appeal designating that subsequent order as the subject of 

a cross‐appeal. While “we construe notices of appeal liberally, taking the parties’ 

intentions into account,” Shrader v. CSX Transp., Inc., 70 F.3d 255, 256 (2d Cir. 

1995), we cannot reasonably read Bloomberg’s notice of cross‐appeal to 

contemplate review of an order that did not issue until nearly two months 

afterwards. While Bloomberg may be aggrieved by the dismissal of its 

declaratory counterclaim, which arguably would have enlarged Bloomberg’s 

rights, we have no jurisdiction to review it in the absence of a proper cross‐

appeal. See Intʹl Ore & Fertilizer Corp. v. SGS Control Servs., Inc., 38 F.3d 1279, 1286 

(2d Cir. 1994). 

      Bloomberg’s cross‐appeal accordingly is dismissed for lack of standing and 

lack of jurisdiction. 



                                           48
 
                               CONCLUSION 

      For the foregoing reasons, Bloomberg’s cross‐appeal is DISMISSED, and 

the district court’s judgment is AFFIRMED. 




                                      49